DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knight (US 7,845,185).
Regarding claim 1, Knight discloses a transportation refrigeration system (refer to Fig. 6) comprising:
a refrigeration circuit including a compressor (130), a condenser (120), a first expansion valve (260) upstream of a first heat exchanger (220), a second expansion .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight (US 7,845,185) in view of Bushnell (US 2015/0202945).
Regarding claim 2, Knight meets the claim limitations as disclosed above in the rejection of claim 1. Further, Knight discloses a first compartment passageway having a first compartment passageway inlet (refer to Fig. 8 below, wherein transfer fluid 155 flows through said passageway) located upstream of the first heat exchanger (220) and a first fan (160), but fails to explicitly disclose said first fan located downstream of the first heat exchanger.
However, Bushnell teaches a refrigerated trailer airflow supply duct, comprising a fan (52) located downstream of a heat exchanger (42).
As such, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to change the position of the fan by Knight from being located upstream of the heat exchanger, to position it downstream of the heat exchanger as taught by Bushnell, since it is a simple substitution of one known position for another, in order to obtain a predictable result of efficiently providing better airflow towards the first heat exchanger.


    PNG
    media_image1.png
    560
    569
    media_image1.png
    Greyscale
 

Regarding claim 3, Knight as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Knight as modified discloses the first heat exchanger, but fails to explicitly disclose a first nozzle downstream of the first fan having a first compartment outlet, wherein the first heat exchanger is located outside of first compartment and fluidly connected to the first compartment through the first nozzle.
However, Bushnell further teaches the refrigerated trailer airflow supply duct, comprising a nozzle (56) downstream of the fan (52) having a compartment outlet (58), wherein the heat exchanger (42) is located outside of a compartment (refer to compartment having walls 12 and 14, wherein a portion of the heat exchanger is located outside of side wall 14), and fluidly connected to the compartment through the nozzle (56), in order to provide a uniform flow distribution (refer to par. 3, lines 1-7).


Regarding claim 4, Knight as modified meets the claim limitations as disclosed above in the rejection of claim 3. Further, Knight as modified discloses a second compartment passageway having a second compartment passageway inlet located upstream of the second heat exchanger (refer to annotated Fig. 8 as can be seen from the rejection of claim 2 above) and the first fan, but fails to explicitly disclose a second fan located downstream of the second heat exchanger.
However, Bushnell teaches that it is known in the art of refrigeration, to provide a fan (52) located downstream of a heat exchanger (42).
Further, one having ordinary skill in the art of refrigeration would recognize that by providing a second fan separately from the first fan, it will allow to efficiently control airflow through just the second heat exchanger.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to provide a second fan located downstream of the second heat exchanger, in order to efficiently control airflow through just the second heat exchanger in view of the teachings by Bushnell along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claim 5, Knight as modified meets the claim limitations as disclosed above in the rejection of claim 4. Further, Knight as modified discloses a second nozzle (56 as taught by Bushnell) downstream of the second fan (52 as taught by Bushnell) having a second compartment outlet (58 as taught by Bushnell), wherein the second heat exchanger (230) is located outside of second compartment (refer to compartment by Bushnell having walls 12 and 14, wherein a portion of the heat exchanger is located outside of side wall 14) and fluidly connected to the second compartment through the second nozzle.

Regarding claim 8, Knight as modified meets the claim limitations as disclosed above in the rejection of claim 5. Further, Knight as modified discloses wherein the first cooling capacity includes at least 55% of a total cooling capacity of the refrigeration system and the second cooling capacity includes no more than 45% of the total cooling capacity of the refrigeration system (refer to Fig. 8, and col. 4, lines 57-66, wherein the first heat exchanger 220 may be 60% of the size of the partitioned evaporator 200 and the second heat exchanger 220 may be 40% of the size of the partitioned evaporator 200, therefore, the first cooling capacity including at least 55% of a total cooling capacity of the refrigeration system and the second cooling capacity including no more than 45% of the total cooling capacity).

Regarding claim 9, Knight as modified meets the claim limitations as disclosed above in the rejection of claim 8. Further, Knight as modified discloses wherein the first 
It appears the transportation refrigeration system of Knight would operate equally well with the first cooling capacity including at least two thirds of the total cooling capacity of the refrigeration system and the second cooling capacity including no more than one third of the total cooling capacity of the refrigeration system. Further, applicant has not disclosed that providing said quantities of cooling capacity solves any stated problem or is for any particular purpose, indicating simply that in a further embodiment, the first cooling capacity includes at least two thirds of the total cooling capacity of the refrigeration system; the second cooling capacity including no more than one third of the total cooling capacity of the refrigeration system.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention to cause the transportation refrigeration system of Knight to have the first cooling capacity including at least two thirds of the total cooling capacity of the refrigeration system and the second cooling capacity including no more than one third of the total cooling capacity of the refrigeration system because it appears to be an arbitrary design consideration which fails to patentably distinguish over Knight.

Regarding claim 12, Knight as modified meets the claim limitations as disclosed above in the rejection of claim 8. Further, Knight as modified discloses wherein the first . 


Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight (US 7,845,185), Bushnell (US 2015/0202945), and further in view of Maehata (US 2012/0252341).
Regarding claim 7, Knight as modified meets the claim limitations as disclosed above in the rejection of claim 5. Further, Knight as modified discloses wherein the first cooling capacity is greater than the second cooling capacity (refer to Fig. 8, and col. 4, lines 57-66, wherein the first heat exchanger 220 may be 60% of the size of the partitioned evaporator 200 and the second heat exchanger 220 may be 40% of the size of the partitioned evaporator 200), but fails to explicitly disclose wherein the first fan includes a first maximum flow rate, and the second fan includes a second maximum flow rate that is less than the first maximum flow rate.
However, Maehata further teaches that it is known in the art of refrigeration, to provide an HVAC control for a multi-blower unit, comprising a first fan (28) associated .

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight (US 7,845,185), Bushnell (US 2015/0202945), and further in view of Chiang (US 6,923,013).
Regarding claim 10, Knight as modified meets the claim limitations as disclosed above in the rejection of claim 8. Further, Knight as modified discloses wherein the first heat exchanger is fluidly isolated from the second heat exchanger (refer to Fig. 8), but fails to explicitly disclose wherein the first heat exchanger includes a first fin density and the second heat exchanger includes a second fin density and the first fin density is different from the second fin density. 
However, Chiang further teaches that it is known in the art of refrigeration (refer to Fig. 5), to provide a first heat exchanger (46A) including a first fin density (refer to fins 48A) and a second heat exchanger (46B) including a second fin density (refer to fins 48B) and the first fin density is different from the second fin density (refer to Fig. 5 and col. 3, lines 64-67), in order to improve and/or optimize heat transfer between the refrigerant and the circulating air (refer to col. 7, lines 15-18).


Regarding claim 11, Knight as modified meets the claim limitations as disclosed above in the rejection of claim 8. Further, Knight as modified discloses the first heat exchanger and the second heat exchanger, but fails to explicitly disclose wherein the first heat exchanger includes a first exchanger face surface area and the second heat exchanger includes a second exchanger face surface area and the first exchanger face surface area is greater than the second exchanger face surface area.
However, Chiang further teaches that it is known in the art of refrigeration, to provide a first heat exchanger (46A) including a first exchanger face surface area (refer to the area of heat exchanger 46A including fins 48A) and a second heat exchanger (46B) including a second exchanger face surface area (refer to the area of heat exchanger 46B including fins 48B) and the first exchanger face surface area is greater than the second exchanger face surface area (refer to Fig. 5), in order to improve and/or optimize heat transfer between the refrigerant and the circulating air (refer to col. 7, lines 15-18).
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Knight by providing the .  

Allowable Subject Matter
Claims 6-7 and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-20 and 22 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA M VAZQUEZ/Examiner, Art Unit 3763